      1   James M. Sitkin (SBN 107650)
          jsitkin@sitkinlegal.com
      2   1 Kaiser Plaza, Suite 505
          Oakland, CA 94612
      3   Tel: (415) 318-1048
          Fax: (415) 362-3268
      4
          Justin L. Swidler
      5   jswidler@swartz-legal.com
          Swartz Swidler LLC
      6   1101 Kings Hwy. N. Ste. 402
          Cherry Hill, NJ 08034
      7   Tel: (856) 685-7420
          Fax: (856) 685-7417
      8
          Robert D. Soloff
      9   robert@solofflaw.com
          Robert D. Soloff, P.A.
     10   7805 S.W. 6th Court
          Plantation, FL 33324
     11   Tel: (954) 472-0002
          Fax: (954) 472-0052
     12
          Marc A. Silverman
     13   msilverman@fwblaw.net
          Frank Weinberg Black, P.L.
     14   7805 S.W. 6th Court
          Plantation, FL 33324
     15   Tel: (954) 474-8000
          Fax: (954) 474-9850
     16
          Attorneys for Plaintiffs
     17
     18                              UNITED STATES DISTRICT COURT
     19                           NORTHERN DISTRICT OF CALIFORNIA
     20
          TANSEER KAZI, et al., individually and on Case No.: 3:18-cv-04810-JCS
     21   behalf of all those similarly situated,
                                                    SUPPLEMENTAL DECLARATION
     22         Plaintiffs,                         OF JUSTIN SWIDLER IN SUPPORT
                                                    OF PLAINTIFFS’ MOTION FOR
     23   vs.                                       CLASS CERTIFICATION
     24   PNC BANK, N.A., et al.,                                Date: January 24, 2020
                                                                 Time: 9:30 a.m.
     25         Defendants.                                      Before: Hon. Joseph C. Spero
     26                                                          Trial Date: None Set
     27
     28
29
                    SUPP. DECL. OF JUSTIN SWIDLER IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                  CASE NO.: 3:18-CV-04810-JCS
30
      1         I, JUSTIN SWIDLER, declare as follows:
      2         1.       I am an attorney at law admitted to practice pro hac vice to practice before
      3   this Court. I am among the attorneys herein representing Plaintiffs Tanseer Kazi and
      4   Linda Scheid (“Plaintiffs”). I submit this declaration in support of Plaintiffs’ motion for
      5   class certification and in response to the Opposition of Defendant PNC Bank, N.A.
      6   (“PNC” or “Defendant”).
      7         2.       I, along with my co-counsel Robert D. Soloff and Marc A. Silverman, were
      8   certified class and collective counsel in a prior action against PNC filed by a nationwide
      9   class of mortgage loan officers, Lemuel Bland, et al. v. PNC Bank, N.A., et al., filed in the
     10   Western District of Pennsylvania at docket number: 2:15-cv-01042-AJS (hereinafter
     11   “Bland”).
     12         3.       Mr. Tanseer Kazi was both an opt-in plaintiff (for claims made under the
     13   FLSA) and a certified class member in Bland. His consent form is publicly on file with
     14   the Bland Court at ECF Doc. Number 98-1, page 37. His Consent form was filed on
     15   January 28, 2016, at which point I, along with Mr. Soloff and Mr. Silverman, were his
     16   counsel for wage and hour claims asserted in Bland against PNC.
     17         4.       In Defendant’s Opposition to Plaintiff’s Motion for Class Certification,
     18   Defendant makes a number of unfounded attacks against Plaintiffs and their counsel.
     19   Perhaps most significantly, Defendant alleges that undersigned counsel “solicited” Mr.
     20   Kazi improperly, implicitly arguing that Plaintiffs’ Counsel has engaged in conduct in
     21   violation of the Rules of Professional Conduct.
     22         5.       The Bland Court entered an order approving a class-wide settlement of $16
     23   million on April 11, 2017. Class Settlement Approval Order, Bland (ECF Doc. 365).
     24         6.       Pursuant to the terms of the settlement, Mr. Kazi (along with other class and
     25   collective action members) were entitled to a share of the $16 million settlement. As a
     26   consequence of these payments, the claims administrator was required to issue tax
     27
     28
29                                                             1
                      SUPP. DECL. OF JUSTIN SWIDLER IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                    CASE NO.: 3:18-CV-04810-JCS
30
      1   documents at the beginning of 2018, i.e. W2 and 1099 forms to each settlement recipient.
      2   This included Mr. Kazi and others.
      3         7.       My firm had received numerous requests from class members requesting
      4   such tax forms, as class members need such forms to complete their taxes and receive a
      5   tax refund. My firm also had received inquiries from California class members about the
      6   legality of PNC’s ongoing pay practices. Due to the number of requests we were
      7   receiving, I wrote an email entitled “PNC Lawsuit – Update” and sent it to each of the
      8   opt-in plaintiffs in the Bland matter, including Mr. Kazi, to advise them of the status of
      9   such documents, the claims administrator, and to collect further information about PNC’s
     10   pay practices The email was sent on February 12, 2018. Because the email is written
     11   between attorney and client, and because it directly deals with our legal representation, it
     12   is privileged pursuant to the attorney-client privilege. Nevertheless, I am prepared to
     13   produce a copy of the email to the Court for its in camera inspection if requested and
     14   without waiving privilege.
     15         8.       Mr. Kazi responded to that email on the same day, which prompted our
     16   consultation and ultimately our representation of Mr. Kazi in the matter before the Court.
     17         9.       Such communications, between legal counsel and their clients, do not
     18   constitute improper solicitation, but instead investigation and legal advice between client
     19   and attorney; there is nothing improper of an attorney requesting such information from
     20   his client so he can evaluate claims or advising his client on potential legal violations of
     21   his employer as well as his potential avenues for relief.
     22         10.      Accordingly, my contact with Mr. Kazi, all of which occurred after he
     23   affirmatively agreed that I represent him in wage and hour claims against PNC by signing
     24   an opt-in form in Bland, was entirely proper, does not constitute improper solicitation,
     25   and affords no basis to find my firm, or any of the firms who were counsel in Bland (or
     26   Mr. Sitkin’s firm which was not counsel in Bland), as inadequate class counsel. And
     27   though Mr. Kazi no longer seeks to be a class representative for purposes unrelated to this
     28
29                                                             2
                      SUPP. DECL. OF JUSTIN SWIDLER IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                    CASE NO.: 3:18-CV-04810-JCS
30
      1   allegation, nothing regarding how he first retained us as counsel in this matter would
      2   provide a basis to find him inadequate. To the contrary, my Firm’s work in the Bland
      3   matter, along with Mr. Soloff’s and Mr. Silverman’s, which provided us a background in
      4   how PNC compensates its MLOs and which resulted in a substantial settlement against
      5   PNC, demonstrates our abilities in this area of the law and our adequacy as counsel in this
      6   action.
      7         I declare under penalty of perjury under the laws of the United States that the
      8   foregoing is true and correct and that this declaration was executed on December 18, 2019
      9   in Cherry Hill, New Jersey.
     10
     11                                              ________/s/Justin Swidler______
                                                             Justin Swidler
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
29                                                           3
                    SUPP. DECL. OF JUSTIN SWIDLER IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                  CASE NO.: 3:18-CV-04810-JCS
30
